         Case 1:21-cv-00460-AWI-JLT Document 19 Filed 09/13/21 Page 1 of 3


 1   Dennis D. Strazulo (SBN 124695)
     Carla Vasques Dos Santos-Moore (SBN 241883)
 2   O’HAGAN MEYER
     221 Caledonia Street
 3   Sausalito, California 94965
     Telephone: 415.578.6900
 4   Facsimile: 415.578.6910
     Email: dstrazulo@ohaganmeyer.com
 5           cmoore@ohaganmeyer.com
 6   Attorneys for Defendant
     INDUSTRIAL FINISHES AND SYSTEMS, INC.
 7

 8                                UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   JOHNNY HERNANDEZ, an individual,                     Case No. 1:21-CV-00460-AWI-JLT
12          Plaintiff,                                    JOINT STIPULATION AND [PROPOSED]
                                                          ORDER ALLOWING PLAINTIFF TO FILE
13          v.                                            FIRST AMENDED COMPLAINT
                                                          (Doc. 18)
14   INDUSTRIAL FINISHES AND SYSTEMS,
     INC., an Oregon corporation, and DOES 1-10,
15   inclusive,
16          Defendants.
17

18

19   INDUSTRIAL FINISHES AND SYSTEMS,
     INC., an Oregon corporation,
20
            Counter-Claimant,
21
            v.
22
     JOHNNY HERNANDEZ, an individual, and
23   DOES 11-30, inclusive,

24          Counter-Defendants.

25

26
            Defendant and Counter-Claimant Industrial Finishes and Systems, Inc. (“Defendant”) and
27
     Plaintiff and Counter-Defendant Johnny Hernandez (“Plaintiff,” and collectively with IFS, the
28
                                                      1
29       JOINT STIPULATION AND [PROPOSED] ORDER ALLOWING PLAINTIFF TO FILE FIRST AMENDED
                                            COMPLAINT
30
           Case 1:21-cv-00460-AWI-JLT Document 19 Filed 09/13/21 Page 2 of 3


 1   “Parties”), through their below undersigned counsel of record, submit this stipulation and proposed
 2   order to allow Plaintiff to file a first amended complaint in this action. The basis for this stipulation
 3   and proposed order is as follows:
 4           WHEREAS, on January 28, 2021, Plaintiff filed a complaint for breach of contract and breach
 5   of covenant of good faith and fair dealing against Defendant;
 6           WHEREAS the Court’s order granting stipulation to amend the case schedule allows the
 7   filing of a requested amended pleading through stipulation by no later than November 5, 2021 (ECF
 8   Doc No. 15);
 9           WHEREAS Plaintiff seeks to file a first amended complaint setting forth an additional cause
10   of action for failure to pay wages in violation of California Labor Code sections 201 et seq. and
11   including a prayer for attorney’s fees and costs under California Labor Code section 218.5;
12           WHEREAS a copy of Plaintiff’s proposed first amended complaint is attached hereto as
13   Exhibit “A.”
14           THEREFORE, the Parties, by and through their respective counsel of record, agree and
15   stipulate and respectfully request the Court’s approval as follows:
16           1. That Plaintiff should be granted leave to amend to file his first amended complaint, a copy
17              of which is attached hereto as Exhibit “A.”
18           IT IS SO STIPULATED.
19
20   DATED: 9/9/2021                                Respectfully Submitted,
21
                                                    THE AZAT LAW GROUP
22
                                                    /s/ Issa Y. Azat, Jr.
23                                                  MICHAEL O. AZAT
                                                    ISSA Y. AZAT, JR.
24                                                  Attorneys for Plaintiff and Cross-Defendant
                                                    JOHNNY HERNANDEZ
25
     ///
26
27

28
                                                         2
29         JOINT STIPULATION AND [PROPOSED] ORDER ALLOWING PLAINTIFF TO FILE FIRST AMENDED
                                              COMPLAINT
30
         Case 1:21-cv-00460-AWI-JLT Document 19 Filed 09/13/21 Page 3 of 3


 1   DATED: 9/9/2021                               Respectfully Submitted,
 2
                                                   O’HAGAN MEYER
 3
                                                   /s/ Carla Vasques dos Santos-Moore
 4                                                 DENNIS D. STRAZULO
                                                   CARLA VASQUES DOS SANTOS-MOORE
 5                                                 Attorneys for Defendant
                                                   INDUSTRIAL SYSTEMS AND FINISHES, INC.
 6

 7

 8
     DATED:         9/9/2021                       Respectfully Submitted,
 9
                                                   SUTTON HAGUE LAW CORPORATION, P.C.
10
                                                   /s/ Jonathan W. Black.
11
                                                   S. BRETT SUTTON
12                                                 JARED HAGUE
                                                   JONATHAN W. BLACK
13                                                 Attorneys for Counter-Claimant
                                                   INDUSTRIAL SYSTEMS AND FINISHES, INC.
14

15
            Pursuant to Stipulation, and good cause appearing, IT IS HEREBY ORDERED that Plaintiff
16
     is granted leave to file his first amended complaint, a copy of which is attached hereto as Exhibit
17
     “A.”
18

19
     IT IS SO ORDERED.
20

21      Dated:     September 12, 2021                               _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                        3
29       JOINT STIPULATION AND [PROPOSED] ORDER ALLOWING PLAINTIFF TO FILE FIRST AMENDED
                                            COMPLAINT
30
